El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
José Méndez fué declarado culpable de un delito de aco-metimiento y agresión y condenado a sufrir quince días de cárcel por la Corte de Distrito de Arecibo. No conforme el acusado con esta sentencia, interpuso el presente recurso de apelación.
Se alega que la corte cometió error al condenar al apelante a cumplir quince días de cárcel, (A) porque la sentencia así dictada es contraria a lo dispuesto en la sección quinta de la ley de marzo de 1904 derogando el artículo 237 del Código Penal, (B) porque de acuerdo con la expresada sentencia, la *605corte no siguió la ley del estatuto y por el contrario dictó una sentencia en contravención a lo dispuesto en la ley, y (C) porque si la corte no calificó el delito de grave, la sen-tencia que necesariamente debía dictarse, de acuerdo con la ley, liabía de ser multa y no expresamente cárcel por un período determinado de días.
Los tres errores que anteceden envuelven una misma cues-tión. Se alega que la corte permitió una sentencia de quince días de cárcel cuando debió haberse limitado a imponer una multa y que siendo dicha sentencia contraria a la ,ley, debe absolverse al acusado.
 Es cierto que la sección quinta de la ley para castigar acometimiento, acometimiento y agresión, etc., expresa que el castigo del acometimiento o de acometimiento y agresión que no apareje circunstancias agravantes consistirá en multa que no bajará de un dólar ni excederá de $50.
En este caso se formuló denuncia contra José Méndez por un delito de acometimiento y agresión cometido de la manera siguiente: “que en 18 de abril de 1932, y en el barrio de Florida Afuera, de Barceloneta, Puerto Rico, del distrito judicial municipal de Manatí, que forma parte del distrito judicial de Areeibo, el acusado José Méndez, allí y entonces, de una manera ilegal, voluntaria y maliciosamente, y con la intención criminal de infligir daño violento en la persona de un semejante, con la intención de causarle daño corporal violentamente, con una navaja barbera acometió y agredió al semejante Esteban Ortiz, causándole una herida en la oreja derecha y otra en el brazo izquierdo.”
Es verdad que en la denuncia se califica el delito única-mente de acometimiento y agresión, sin alegar expresamente que el delito se ha cometido con circunstancias agravantes; pero no es menos cierto que la expresada denuncia contiene hechos bastantes de los cuales puede deducirse claramente las circunstancias agravantes determinadas en los incisos octavo y noveno de la sección sexta de la ley sobre acome-timiento y agresión. La agresión en este caso fué producida *606con nna navaja barbera que es nn arma mortífera de acnerdo con la jurisprudencia sentada por este tribunal, puesto que con ella puede producirse grave daño corporal y basta la muerte. El Pueblo v. Rivas, 16 D.P.R. 611, El Pueblo v. Oriol, 27 D.P.R. 208, y El Pueblo v. Chardón, ante, pág. 529. El acusado José Méndez no usó el arma para los fines a que está destinada una navaja barbera, sino para realizar un acto ilegal, al acometer y agredir al individuo Esteban Ortiz.
La denuncia, a nuestro juicio, alega becbos bastantes para constituir, un delito de acometimiento y agresión grave, y si la corte inferior, como lo expresa en su sentencia, condenó al acusado por el delito de acometimiento y agresión de que se le acusa, indudablemente que lo condenó por un delito de acometimiento y agresión con circunstancias agravantes.
Los incisos octavo y noveno del artículo sexto de la ley antes citada, dicen que existe la circunstancia agravante cuando el acometimiento y agresión se cometiere con armas mortíferas en circunstancias que no revistiesen la intención de matar o mutilar, y cuando se cometiere con intención pre-meditada y para el fin calculado de inferir graves heridas corporales.
En el caso de El Pueblo v. Varela, 25 D.P.R. 395, se im-putó al acusado un delito de acometimiento. Fué declarado culpable por la corte inferior de un delito de acometimiento con circunstancias agravantes. En ese caso esta corte dijo:
“. . . el verdadero beelio que se imputa al acusado consta clara-mente descrito en el cuerpo de la denuncia y es constitutivo de un delito de acometimiento con circunstancias agravantes, de acuerdo con la ley vigente. ’ ’
Véanse los casos de El Pueblo v. González, 17 D.P.R. 1186, El Pueblo v. Sánchez, 16 D.P.R. 718, El Pueblo v. Zambrana, 18 D.P.R. 758, y El Pueblo v. Haddock, 43 D.P.R. 752.
La ley en vigor en el estado de Tejas sobre acometimiento y agresión contiene todas las disposiciones de la ley vigente en Puerto Rico, con algunas variantes. El artículo 6 de *607muestra ley, que determina cuándo el acometimiento y agre-sión se considerará con circunstancias agravantes, es idéntico •al artículo 601 del Código Penal de Tejas.
En el caso de Meier v. State, 10 Tex. A. 39, no se calificó •el delito de acometimiento y agresión grave, pero se alegaron •en la acusación hechos que constituían un acometimiento y agresión con circunstancias agravantes. La Corte de apela-ciones del estado de Tejas hace una revisión de las decisiones anteriores del tribunal, sostiene que no es necesario que las palabras “acometimiento y agresión graves” sean específica-mente empleadas, y opina que el acusado queda mejor infor-mado del cargo de que tiene que defenderse cuando la acusa-ción contiene las circunstancias que determinan la agravante, que cuando simplemente se usa el lenguaje de que se cometió «1 delito con circunstancias agravantes, sin establecer las circunstancias que constituyen la agravante que se intenta probar.
De la opinión emitida en este caso copiamos lo siguiente:
“Estos casos, por el contrario, resuelven lo que creemos es la ver-dadera doctrina, que es tanto aplicable a nuestro actual código como al que estaba en vigor cuando se fallaron estos casos; es decir, que en uno u otro caso debe imputarse un acometimiento en términos ex-presos, pero si se tiene la intención de perseguir un acometimiento grave, las circunstancias agravantes'deben también alegarse; lo que a nuestro juicio es la adecuada aplicación del principio de que se hace uso en The State v. Pierce, al efecto de que una persona no debe ser castigada por acometimiento grave a virtud de una acusación que no alega por sus propios términos un acometimiento grave. Alegar es-pecíficamente las circunstancias agravantes sería hacerlo en términos aun de mayor certeza, e informaría con mucha mayor claridad al acu-sado respecto al cargo de que ha de defenderse, que si meramente se empleara la fraseología de que él perpetró un acometimiento grave, sin exponer las circunstancias constitutivas del agravante que se in-tente probar. Atribuyendo este significado a la fraseología usada en cada uno de estos casos — lo que parece ser justo y legítimo — se verá que estos casos armonizan con otras autoridades, y sostienen, más Men que rechazan, los puntos de vista que tenemos sobre la cuestión que estamos considerando; y son, que en una acusación por acometí-*608miento grave no es necesario ni requisito de ley caracterizar el delito' en tales o cuales palabras como un ‘acometimiento grave’, sino que, a fin de que el acusado se entere de to que tendría que afrontar du-rante el juicio, es preciso y se requiere alegar las circunstancias agra-vantes para que se pueda sostener una condena por acometimiento' grave o por acometimiento y agresión con circunstancias agravantes.
“Es necesario que n0' haya duda, o confusión, o falta de unifor-midad, en la práctica. El código define el acometimiento y los aco-metimientos y agresiones en términos claros. También declara las-circunstancias bajo las cuales un acometimiento o un acometimiento y agresión se agravan. No define el acometimiento grave o el aco-metimiento y agresión grave, pero sí fija las circunstancias que con-vertirán en grave un acometimiento o un acometimiento y agresión, y de ese modo indica, a nuestro juicio palmariamente, el curso a' seguir por el fiscal al preparar la acusación en un caso de acometimiento grave o de acometimiento y agresión con circunstancias agravantes— es decir, imputar primero el acometimiento con todos tos particulares-precisos en cuanto a tiempo, lugar y circunstancias, y agregar a ello, no necesariamente en un segundo cargo, sino en el mismo, la circuns-tancia agravante en que se propone fundarse el fiscal para solicitar una convicción por la modalidad más alta del delito; o sea, alguna de las circunstancias bajo las cuales un acometimiento o una agresión se agi-avan, tal como están enumeradas en tos incisos 1 al 10, inclusive,, en el artículo 496 (hoy 601) del Código Penal.
“La acusación en el presente caso llena todos tos requisitos de las reglas anteriormente enunciadas. Imputa un acometimiento y alega el tiempo y el sitio de su comisión, así como el nombre de la persona acometida. No alega que fué perpetrado con uii arma mortífera, pero sí que por el uso de tos medios empleados se infligió grave daño-corporal; lo que coloca el delito bajo el inciso 7 del artículo 496 (hoy 601) del Código Penal. Somos de opinión de que la acusación-es suficiente para sostener una condena por acometimiento y agresión grav'e, y que la corte inferior no erró al declarar sin lugar la moción para que no se dictara la sentencia. ’ ’
Como ya dijimos antes, la corte declara culpable al acusado del delito de acometimiento y agresión de que se le acusa. Se incorporaron en la denuncia hechos bastantes para constituir un delito de acometimiento y agresión grave. El acusado fué, por lo tanto, declarado culpable- del delito de acometimiento y agresión con circunstancias agravantes. *609de que fue acusado. No cabe argüir en favor del acusado el error de la corte al condenarlo a quince días de cárcel, cuando el -mrniTrfflm a que puede condenarse a una persona culpable de acometimiento y agresión grave es un mes. La imposición de una pena menor que la prescrita por la ley favorece al acusado y no es motivo que justifique la revocación de la sentencia.
En el caso de El Pueblo v. Llauger, 14 D.P.R. 548, esta corte dijo lo siguiente:
“La imposición ele un término ele prisión más breve que el auto- . rizado por la ley, nO‘ justificará la revocación de una sentencia conde-natoria con motivo de una apelación interpuesta por el acusado. ’ ’
En el caso de People v. Oliver, 95 Pac. 172, 173, la Corte Suprema de California se expresó en los siguientes términos:
“El primer punto suscitado en apelación es que la sentencia im-puesta (siete años) es menor que el período de tiempo mínimo pro-visto por el estatuto (Código Penal 666) para los casos en que la con-vicción sea por-hurto mayor-eon posterioridad a una convicción por escalamiento (diez años) y que por ende es nula. Según dijimos en el caso de In re Reed, 143 Cal. 634, 77 Pac. 660, 101 Am. St. Rep. 138, tal sentencia no es nula. Cae dentro de las disposiciones del es-tatuto y no fuera de ellas. Ex parte Soto, 88 Cal. 629, 26 Pac. 530. Aun cuando la sentencia impuesta exceda del máximum fijado por el estatuto, ella es meramente errónea y si es revocada por este mo-tivo, la corte de apelaciones devolverá la causa con instrucciones de que se proceda a dictar sentencia de conformidad con el veredicto. People v. Riley, 48 Cal. 549. La aplicación de tal regla al caso’ante nos tendría por resultado el imponer una pena al acusado por haber apelado de una actuación de la corte sentenciadora. Este no es el espíritu de la ley, sino que cuando un acusado se queja de la comi-sión de un error en su propio favor, el mismo no será corregido en su detrimento. Por ejemplo, en un caso en que se anuló un veredicto y la corte sentenciadora concedió un nuevo juicio fundada en que el veredicto fue demasiado favorable al acusado, la Corte Suprema re-vocó tal resolución y ordenó a la eorte sentenciadora que procediera a dictar sentencia en armonía con el veredicto traído. People v. Muhlner, 115 Cal. 303, 43 Pac. 128. La corte aplicó a dicho caso simplemente la regla de que no siendo perjudicial al acusado el error cometido, éste no puede quejarse de que el caso fuera resuelto más *610favorablemente a él de lo que justificaba, la prueba. People v. Barhart, 59 Cal. 381; People v. Maroney, 109 Cal. 279, 41 Pac. 1097; Pen. Code, 1404.”

Debe confirmarse la sentencia apelada.